Stay GRANTED and Order filed April 2, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00274-CV
                                   ____________

     IN RE PREVENTATIVE PEST CONTROL HOUSTON, LLC AND
               NICHOLAS ANTHONY CHARLES, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              295th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-01076

                                     ORDER

      On April 1, 2019, relators Preventative Pest Control Houston, LLC and
Nicholas Anthony Charles filed a petition for writ of mandamus in this court.
Relators ask this court to order the Honorable Donna Roth, Judge of the 295th
District Court, in Harris County, Texas, to set aside her February 25, 2019 and March
25, 2019 orders entered in trial court number 2016-01076, styled Karen Ackermann
v. Preventative Pest Control, LLC. and Nicholas Charles Anthony, compelling
relators to produce non-existent lists of information as part of pretrial discovery.

      Relators also have filed a motion asking this court for temporary stay of
proceedings in the trial court below. See Tex. R. App. P. 52.8(b), 52.10. Relators
seek a stay of proceedings in the trial court pending a decision on the petition for
writ of mandamus.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ request for
a stay and issue the following order:

      We ORDER all proceedings in trial court cause number 2016-01076, Karen
Ackermann v. Preventative Pest Control, LLC. and Nicholas Charles Anthony,
STAYED until a final decision by this court on relators’ petition for writ of
mandamus, or until further order of this court.

      In addition, the court requests real party in interest Karen Ackermann to file a
response to the petition for writ of mandamus on or before April 17, 2019. See Tex.
R. App. P. 52.4.

                                   PER CURIAM


Panel Consists of Chief Justice Frost and Justices Jewell and Bourliot.